Citation Nr: 1440568	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD) (rated 50 percent), posttraumatic compression fracture T-12 and L-1 (rated 30 percent), right upper extremity carpal tunnel syndrome (rated 10 percent), left upper extremity carpal tunnel syndrome (rated 10 percent), and right leg neuropathy (rated 10 percent), and left leg numbness (rated 10 percent), for a combined disability rating of 80 percent.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that he was last able to work in 2009.  The evidence shows that his educational background includes a GED and two years of college, and that his only occupation has been as a wall paper hanger and painter.  See June 2007 VA examination.  

The evidence of record includes several VA examinations in October 2009, June 2010, and January 2012.  On October 2009 VA examinations, the Veteran reported he was unable to keep up with younger workers like he used to be able to, and stated his back has become increasingly painful with muscle spasms, an ability to walk only two to three blocks, and numbness and muscle spasms of his upper and lower extremities.  On June 2010 VA examinations, the Veteran reported he is easily angered (with less violence than in the past), is hypervigilant, feels anxious, and is easily startled.  After mental status examination, the examiner provided a Global Assessment of Functioning (GAF) score of 60.  It was opined that the Veteran's physical employment is severely affected by his low back condition since he is not capable of standing for a prolonged period or lifting any significant weight.  It was also opined that his sedentary employment was only mildly affected by his low back condition.  On June 2012 VA examination, the Veteran reported a progression of his PTSD since the prior examination, with more pronounced sleep disturbance, increased preference for isolation, increased depression and anxiety, and anger, irritability, avoidance and hyperarousal.  The examiner opined that the Veteran's increased difficulties interacting socially and becoming more agitated may impair his ability to interact with co-workers and/or customers in an employment setting.  A GAF score of 55 was provided.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since approximately 2009.  In addition, his education includes a GED and some college.  His post-service work experience shows that he has worked predominantly as a wall paper hanger and painter.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the June 2010 VA examiner opined the Veteran's ability to perform physical employment would be severely affected by his low back condition since he is not capable of standing for a prolonged period or lifting any significant weight.  The Board also notes that the January 2012 VA examiner found the Veteran's worsening PTSD symptoms may impair his ability to interact with co-workers and/or customers in an employment setting.  In addition, the Board notes that the Veteran's GAF scores reflect moderate symptoms, which in addition to the physical impairment caused by the Veteran's service-connected back disability and secondary disabilities, the Board finds to be quite significant.  The Board also finds significant that there are a couple of supporting lay statements from the Veteran's brother and an employer indicating that the Veteran was able to remain employed, in part, because he has been able to work for family and friends, that his performance has continued to deteriorate over time, and that his service-connected back disability has caused him to miss a lot of time from work.  See, e.g., August 2003 correspondence from D.W. Taylor and J. and J. Jongsma.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


